 1   MCGREGOR W. SCOTT
     United States Attorney
 2   DEBORAH LEE STACHEL
 3   Regional Chief Counsel, Region IX
     Social Security Administration
 4   MICHAEL K. MARRIOTT, CSBN 280890
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
 6          San Francisco, California 94105
            Telephone: (415) 977-8985
 7          Facsimile: (415) 744-0134
            E-Mail: Michael.Marriott@ssa.gov
 8
 9   Attorneys for Defendant

10                                UNITED STATES DISTRICT COURT
11
                                  EASTERN DISTRICT OF CALIFORNIA
12
                                        SACRAMENTO DIVISION
13
     ROBERT ALLEN GORDON,                             )   Civil No. 2:18-cv-01781-DMC
14
                                                      )
15          Plaintiff,                                )   STIPULATION AND ORDER FOR A
                                                      )   FIRST EXTENSION OF TIME FOR
16                  v.                                )   DEFENDANT TO FILE HER MOTION
17                                                    )   FOR SUMMARY JUDGMENT
     NANCY A. BERRYHILL,                              )
18   Acting Commissioner of Social Security,          )
                                                      )
19          Defendant.                                )
20                                                    )

21
22          IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, and
23   with the approval of the Court, that Defendant shall have a first extension of time of 45 days to
24   file her MSJ. Defendant respectfully requests this extension of time because the undersigned is
25   taking a lengthy vacation for the end of the year holidays, and because of a very heavy workload
26   in January, including over ten district court merits briefs due in that month.
27
28   Stip. to Extend Def.’s MSJ


                                                      1
 1          The new due date for Defendant’s Motion for Summary Judgment will be Monday,
 2   February 18, 2019.
 3
 4
                                              Respectfully submitted,
 5
 6   Date: December 30, 2018                  LAW OFFICES OF LAWRENCE D. ROHLFING

 7                                     By:    /s/ Laura Eve Krank*
                                              Laura Eve Krank
 8                                            * By email authorization on December 20, 2018
 9                                            Attorney for Plaintiff

10
     Date: December 30, 2018                  MCGREGOR W. SCOTT
11
                                              United States Attorney
12
                                       By:    /s/ Michael K. Marriott
13                                            MICHAEL K. MARRIOTT
                                              Special Assistant United States Attorney
14
                                              Attorneys for Defendant
15
16   Of Counsel
17   Jeffrey Chen
     Assistant Regional Counsel
18   Social Security Administration
19
20
21
                                              ORDER
22
23
     APPROVED AND SO ORDERED:
24
25   Dated: January 3, 2019
26                                                   ____________________________________
                                                     DENNIS M. COTA
27                                                   UNITED STATES MAGISTRATE JUDGE
28
     Stip. to Extend Def.’s Brief
                                                 2
